Title: From Thomas Jefferson to John Hoomes, 24 January 1801
From: Jefferson, Thomas
To: Hoomes, John



Dear Sir
Washington Jan. 24. 1801.

Your favor of the 16th. has been duly recieved. I am not in immediate want of the horse; and if your stay at Richmond should be longer than expected, or my want of him should become urging, I could send some person from this place for him. it is more likely that your return may be quite early enough for my want, and your then sending him on at my expence will be sufficient.
There is no change in our prospects as to the election, the party opposed to the public sentiment, keeping their purposes very much to themselves. a vote passed the H. of R. yesterday for the continuance of the Sedition law. it was by the casting voice of the Speaker, and not in it’s final stage.The Senate had annexed several modifications to the Convention with France. yesterday came on the final question, which being divided into as many parts as there were modifications, the whole of them were struck out except one limiting it’s duration to 8. years. and on the question to ratify with this single modification it was rejected by 14. out of 30. votes. tho, according to former usage, this would close the proceedings, I am told there will be a proposition to ratify it without any modification, as being a question which has not yet been decided. it’s success may be doubted. some say the President will not on this rejection send back the treaty, but will call the new Senate to meet after the 3d. of March and reconsider it. of those who voted against it, 4. will then go out, & would leave them only 10. but we must have a Senate of 30. at least convened to overweigh them, which we can hardly count upon.
Accept assurances of my high esteem & respect.

Th: Jefferson

